NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted February 9, 2009
                                  Decided February 19, 2009

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                               RICHARD A. POSNER, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

No. 08‐3610

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 1:00‐cr‐10089‐MMM‐JAG‐1

CHARLES WOODS,                                       Michael M. Mihm,
    Defendant‐Appellant.                             Judge.

                                          O R D E R

        This court has carefully reviewed the final order of the district court, the record on
appeal, and the briefs filed by the parties.  Based on this review, the court has determined that
this case raises the purely legal issue of whether a district court, when considering a sentence
reduction pursuant to 18 U.S.C. § 3582(c)(2), has the authority to reduce a defendant’s sentence
below the retroactively amended Guidelines range based on Booker.  For the reasons recently
articulated in United States v. Cunningham, Nos. 08‐2901 and 08‐2931, 2009 WL 249886 (7th Cir.
Feb. 4, 2009), we hold that it does not.

   Accordingly, IT IS ORDERED that the order of the district court is summarily AFFIRMED.